NOT RECOMMENDED FOR PUBLICATION
                               File Name: 22a0353n.06

                                       Case No. 21-6253

                           UNITED STATES COURT OF APPEALS                            FILED
                                FOR THE SIXTH CIRCUIT                           Aug 23, 2022
                                                                            DEBORAH S. HUNT, Clerk
                                                )
 DAN E. HALE,
                                                )
       Plaintiff,                               )
                                                )
 DON HALE, Individually, and as Trustee for the )
 HRC Medical Defined Benefit Plan,              )        ON APPEAL FROM THE UNITED
                                                )        STATES DISTRICT COURT FOR
       Plaintiff - Appellant,
                                                )        THE   MIDDLE DISTRICT OF
                                                )        TENNESSEE
 v.
                                                )
 STATE OF TENNESSEE ex rel. HERBERT )
                                                                                      OPINION
 HARRISON SLATERY, III, Attorney General )
 and Reporter, HOGDEN MAINDA,                   )
                                                )
       Defendants - Appellees.                  )

Before: GIBBONS, ROGERS, and MURPHY, Circuit Judges.

       JULIA SMITH GIBBONS, Circuit Judge. The State of Tennessee sued HRC Medical

Centers, Inc. (“HRC”) in state court for violations of the Tennessee Consumer Protection Act,

resulting in liquidation of HRC’s assets. HRC and its shareholders, Dan and Don Hale, filed claims

before the Tennessee Claims Commission (“TCC”), alleging that the liquidation was unlawful.

The Hales also sued in federal court, seeking a declaratory judgment that HRC’s employee benefit

plan was a viable plan under the Employment Retirement Income Security Act of 1974 (“ERISA”)

and that liquidation of the plan’s account in the state court was unlawful. The district court

dismissed the complaint, finding that the ERISA claim was waived when complaints were filed

before the TCC, and alternatively, that the court would not exercise its discretion to grant

declaratory relief. We affirm.
No. 21-6253, Hale, et al. v. State of Tennessee, et al.


                                                  I

       Brothers Dan and Don Hale are the sole shareholders of HRC, which provides bio-identical

hormone replacement therapy. In October 2012, Tennessee sued HRC in state court, alleging that

HRC violated the Tennessee Consumer Protection Act. The state court appointed a pendente lite

receiver, John McLemore, to marshal and control HRC’s assets. Through the liquidation process,

McLemore withdrew $646,027.74 from a bank account. The Hales contend that the account was

for the HRC Medical Defined Benefit Plan (the “Plan”) and that this Plan is governed by ERISA.

       In April 2014, the Hales, in their individual capacities, HRC, HRC Medical Centers

Holdings, LLC, and HRC Management, LLC filed claims before the TCC.                  The identical

complaints were consolidated. The claimants alleged that during the state court action, Tennessee

unlawfully liquidated claimants’ property interests, totaling several million dollars. The TCC suit

was consolidated with the state court action.

       In November 2014, Dan Hale, individually and for the Cardinal Revocable Trust, and Don

Hale, individually and as trustee for the HRC Medical Defined Benefit Plan, sued the State of

Tennessee in federal district court.1 Among other claims, they sought a declaratory judgment that

the Plan remains viable and subject to ERISA, an order compelling McLemore to return the

$646,027.74 to the Plan, and a finding that McLemore breached his fiduciary duty. The district

court administratively closed the case pending exhaustion of the state court proceedings.

       In August 2019, the Tennessee Court of Appeals affirmed a judgment against HRC for

$18,141,750.00, and the Tennessee Supreme Court declined to accept further review. State ex rel.

Slatery v. HRC Med. Ctrs., Inc., 603 S.W.3d 1, 7 (Tenn. Ct. App. 2019). The Hales informed the



1
 The Hales also sued McLemore and Julia Mix McPeak, in her official capacity as Commissioner
of Commerce and Insurance, but both defendants were dismissed.
                                                -2-
No. 21-6253, Hale, et al. v. State of Tennessee, et al.


district court that the state proceedings were concluded and asserted that a single issue remained:

the ERISA-based claim for declaratory relief against the State. The complaint described the

remaining claim as follows:

       Enforcement of Applicable ERISA Statutes. Plaintiffs seek from the Court a
       finding that the HRC Medical Defined Benefit Plan remains a viable defined
       benefit plan, which must be governed by the provisions of 29 U.S.C. § 1144, et seq.
       In furtherance of that finding, Plaintiffs seek entry of an order compelling that the
       state court Receiver deposit with the Trustee of the plan the entirety of the fund of
       $646,027.74, to be placed in a FDIC insured bank so that it may be administered
       for the benefit of the plan beneficiaries. Plaintiffs further seek a finding from the
       Court that the removal of the ERISA-governed funds by the Receiver, in
       contravention of the applicable federal statutes and regulations, constitute [sic] a
       breach of fiduciary duty, and that the damages, penalties and sanctions set forth in
       29 U.S.C. § 1132(c) may be assessed to the Commissioner and her Receiver,
       including $100.00 per day statutory penalty. Alternatively, in the event the Court
       permits the Receiver to continue to hold the disputed ERISA funds, Plaintiffs
       request that the Court require that the Receiver post a performance bond in
       accordance with the requirements of T.C.A. § 17-1-201 (Appointment of
       Receivers), a mandatory statutory requirement which was not imposed by the trial
       court. Plaintiffs assert that the Defendants, and agents acting on their behalf, have
       possessed documentation which confirms the existence, and continued legal
       viability, of an ERISA plan which directs and controls, through its trustee, the
       exempt funds which have been unlawfully seized and held by a non-bonded
       receiver.

DE 1, Compl., Page ID 10–11.

       The State moved to dismiss the remaining claim for lack of jurisdiction under Federal Rule

of Civil Procedure 12(b)(1) and for failure to state claim under Rule 12(b)(6). The district court

granted the motion. The court found that the Hales waived their federal claim by filing claims

before the TCC. While the court was skeptical that this waiver deprived it of jurisdiction, the

Hales did not argue otherwise. Therefore, the court determined it lacked jurisdiction and dismissed

the claim without prejudice under Rule 12(b)(1). Alternatively, the court explained that even if

the Hales had not waived their claim, the court would not exercise its discretion to grant declaratory




                                                -3-
No. 21-6253, Hale, et al. v. State of Tennessee, et al.


relief. Don Hale,2 individually and as trustee of the Plan, appealed, arguing that the district court

erred in dismissing the ERISA claim.

                                                  II

          We review the district court’s dismissal de novo. Rote v. Zel Custom Mfg. LLC, 816 F.3d

383, 387 (6th Cir. 2016). The district court dismissed the ERISA claim on two alternative bases:

(1) the court lacked jurisdiction because the claim was waived with the filing of claims before the

TCC; and (2) the court declined to exercise its discretion to grant declaratory relief. Because

resolution of the second basis for dismissal is dispositive, we need not reach the waiver issue and

affirm.

          The district court reasoned that “[i]n the alternative to finding that the claim has been

waived because Plaintiffs proceeded before the TCC, the Court would exercise its discretion to

deny declaratory relief.” Hale v. Tennessee, 2021 WL 4221613, at *10 (M.D. Tenn. Sept. 14,

2021). Hale failed to argue in his initial brief that the district court erred in this finding. In his

reply brief, Hale argues he did not forfeit3 any argument because he “directly addressed the reasons

and the error resulting from [the] trial court’s discretionarily declining to grant equitable relief.”

CA6 R. 16, Reply Br., at 3–8 (emphasis omitted). But Hale’s initial brief did not address the

Declaratory Judgment Act or the court’s analysis about whether to exercise its discretion. Hale’s

argument that he implicitly addressed the district court’s ruling is not persuasive, and addressing

the issue in his reply brief is insufficient. Sanborn v. Parker, 629 F.3d 554, 579 (6th Cir. 2010)


2
    As Don Hale is the only appellant, “Hale” for the remainder of this opinion refers to Don Hale.
3
  “Though attorneys (and even courts) often use [waiver and forfeiture] ‘interchangeably,’ they
are distinct.” United States v. Petlechkov, 922 F.3d 762, 767 (6th Cir. 2019) (citation omitted).
“‘[F]orfeiture is the failure to make the timely assertion of a right,’ while ‘waiver is the intentional
relinquishment or abandonment of a known right.’” Id. (quoting United States v. Olano, 507 U.S.
725, 733 (1993)). Hale forfeited his argument here.
                                                 -4-
No. 21-6253, Hale, et al. v. State of Tennessee, et al.


(“We have consistently held . . . that arguments made to us for the first time in a reply brief are

[forfeited].”). Because Hale failed to argue the district court erred in its alternative holding

regarding its discretion to deny declaratory relief, Hale has forfeited the argument. See Hanner

v. City of Dearborn Heights, 450 F. App’x 440, 444 (6th Cir. 2011).

       Even if we were to find that Hale did not forfeit the argument, the claim fails on the merits.

“We review the denial of a request for injunctive or declaratory relief for abuse of discretion.”

Savoie v. Martin, 673 F.3d 488, 495 (6th Cir. 2012). Under the Declaratory Judgment Act, in “a

case of actual controversy within its jurisdiction . . . any court of the United States, upon the filing

of an appropriate pleading, may declare the rights and other legal relations of any interested party

seeking such declaration, whether or not further relief is or could be sought.” 28 U.S.C. § 2201(a).

The act “confers a discretion on the courts rather than an absolute right upon the litigant.” Green

v. Mansour, 474 U.S. 64, 72 (1985) (citation omitted). The district court should consider five

factors when determining whether to grant declaratory relief:

       (1) whether the declaratory action would settle the controversy; (2) whether the
       declaratory action would serve a useful purpose in clarifying the legal relations in
       issue; (3) whether the declaratory remedy is being used merely for the purpose of
       “procedural fencing” or “to provide an arena for a race for res judicata”; (4) whether
       the use of a declaratory action would increase friction between our federal and state
       courts and improperly encroach upon state jurisdiction; and (5) whether there is an
       alternative remedy which is better or more effective.

Savoie, 673 F.3d at 496 (citation omitted). “We have never indicated the relative weights of those

factors,” but instead have left the analysis “to the district court’s discretion, to be judged based on

the facts of each case.” Banks Eng’g, Inc. v. Nationwide Mut. Ins. Co., 2022 WL 203332, at *3

(6th Cir. Jan. 24, 2022) (quoting United Specialty Ins. Co. v. Cole’s Place, Inc., 936 F.3d 386, 396

(6th Cir. 2019)) (cleaned up). “Given that substantial discretion, our review is quite modest.” Id.

“Practically speaking, so long as the district court offered a reasoned basis for declining


                                                 -5-
No. 21-6253, Hale, et al. v. State of Tennessee, et al.


jurisdiction, we generally do not substitute our judgment for its.” Id. “The essential question [on

review] is always whether a district court has taken a good look at the issue and engaged in a

reasoned analysis of whether issuing a declaration would be useful and fair.” W. World Ins. Co.

v. Hoey, 773 F.3d 755, 759 (6th Cir. 2014).

       Here, the district court considered the five relevant factors. It found the first two factors

weighed in favor of granting declaratory relief and the third factor appeared irrelevant. The court

found the last two factors weighed strongly against granting declaratory relief. The court

determined that a declaration regarding the ERISA claim could “increase friction between federal

and state governments,” and “potentially could . . . infringe on a previous TCC decision.” Hale,

2021 WL 4221613, at *10. The court emphasized that while the TCC could not decide an ERISA

claim, it could grant monetary damages.

       In his reply brief, Hale argues the district court’s analysis was faulty because it relied on

the erroneous assumption that the Plan was part of the state court proceedings. But the district

court explicitly noted that its finding under the Declaratory Judgment Act was “[i]n the alternative

to finding that the [TCCA] claim has been waived.” Id. Therefore, the district court was not

relying on its analysis of waiver in deciding whether to exercise its discretion. Under these

circumstances, where the district court “identified the proper standard, analyzed the five pertinent

factors, and issued a reasoned opinion,” the district court did not abuse its discretion in declining

to issue declaratory relief.4 Mass. Bay Ins. Co. v. Christian Funeral Dirs., Inc., 759 F. App’x 431,

443 (6th Cir. 2018); see also Cardinal Health, Inc. v. Nat’l Union Fire Ins. Co. of Pitt., 29 F.4th

792, 802 (6th Cir. 2022).


4
  We make no finding as to the district court’s dismissal based on the TCCA and waiver, but we
are doubtful the Hales and HRC waived the rights of the Plan where there is no indication that Don
Hale was acting as Plan trustee before the TCC.
                                                -6-
No. 21-6253, Hale, et al. v. State of Tennessee, et al.


                                                 III

       The district court dismissed the ERISA claim because it found the claim waived under the

TCCA and because it declined to grant declaratory relief. We need not reach the waiver issue

because the district court properly exercised its discretion in determining not to grant declaratory

relief. We affirm.




                                                -7-